HENRIOD, Justice
(concurring) :
I concur. In doing so, I do not believe that State By and Through Road Comm. v. Silliman, cited in the dissent, is apropos in this case. Apparently counsel for both sides shared such disbelief, since it was cited in neither brief. It simply stated that under the facts of that case, the verdict was pregnant with passion and prejudice. In the instant case, counsel for the State’s Point II on appeal simply observed that “The jury was entirely confused,” not because of passion and prejudice, apparently, but because the veniremen happened to be venirewomen. This writer, through fear, hesitates to indulge in any personal commitment as to the accuracy of the State’s suggestion. At any rate, in the Silliman case, there was an award of severance damages which exceeded the testimony of any witness, — which is not the case here, where at least one witness testified that the severed land had a value in excess of that found by both the judge and jury.